t c memo united_states tax_court estate of louise nevelson deceased mike nevelson executor petitioner v commissioner of internal revenue respondent docket no filed date on date the court filed a stipulation of settled issues in this case in relevant part the stipulation provided that e would provide r with documentation necessary to substantiate certain administration_expenses on or before date and the parties would submit a decision document to the court on or before date r now moves for entry of decision based on this stipulation e moves to defer entry of decision until the earlier of date payment of d’s federal gift_taxes or any other date agreed to by the parties held the court will grant r’s motion and enter a decision based on the stipulation richard j bronstein for petitioner meryl silver for respondent memorandum opinion laro judge respondent moves for entry of decision and she has lodged a proposed decision with the court executor objects to respondent’s motion and he moves to defer entry of decision until the earlier of date payment of decedent’s federal gift_taxes or any other date agreed to by the parties respondent objects to executor’s motion as discussed herein we will grant respondent’s motion and enter her proposed decision unless otherwise stated section references are to the internal_revenue_code in effect for the relevant dates rule references are to the tax_court rules_of_practice and procedure dollars unless otherwise noted are rounded to the nearest dollar the term decedent refers to louise nevelson the term executor refers to mike nevelson background decedent was an artist until her death on date when she died she resided in new york county new york decedent’s estate includes thousands of her works_of_art executor resided in new fairfield connecticut when he petitioned the court on date to redetermine respondent’s determination of a dollar_figure deficiency in decedent's estate's federal estate_tax and a dollar_figure addition thereto under sec_6653 respondent’s determination wa sec_1 respondent agrees with executor that the deficiency and addition_to_tax will be dollar_figure and dollar_figure respectively if continued reflected in a notice_of_deficiency issued to petitioner on date executor later petitioned the court on date to redetermine respondent’s determination with respect to decedent’s federal gift_taxes this determination which appeared in a notice_of_deficiency dated date was as follows taxable_year ended deficiency a additions to tax sec sec_6653 dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number --- --- --- --- --- --- dollar_figure --- --- --- --- --- respondent also determined that decedent was liable for an addition to her gift_tax under sec_6653 the two cases resulting from the petitions were consolidated on date for purposes of trial briefing and opinion on date the resulting case was settled with the simultaneous execution of a decision document in the gift_tax case and a stipulation of settled issues the stipulation in the estate_tax case a decision was entered in the gift_tax case on date determining deficiencies in decedent’s gift taxe sec_1 continued the maximum credit allowable for state_death_taxes under sec_2011 is allowed and additions thereto totaling more than dollar_figure million respondent assessed these deficiencies on date to date executor has not made any payments with respect thereto the stipulation states as follows the parties hereby stipulate and agree that they have agreed to resolve the above-entitled case on the basis that the works_of_art created by the decedent and unsold on the date of her death were not transferred by the decedent to sculptotek inc during her lifetime and are therefore includible in her gross_estate the gross_estate is dollar_figure the total amount of adjusted_taxable_gifts is dollar_figure a the administration_expenses claimed on petitioner’s form_706 as adjusted by the statutory_notice_of_deficiency issued by respondent will be allowable as deductible expenses b additional administration_expenses including statutory executor’s commissions under new york law and reasonable legal fees also will be allowable as deductible expenses to the extent such expenses are properly claimed as administrative expenses and are substantiated a the amount of federal gift_tax including interest and penalties that the parties have agreed is due in the related proceeding bearing docket no will be allowed as deductions to the extent such tax interest and penalties are paid b the amount of related new york gift_tax including interest and penalties also will be allowed as deductions to the extent such tax interest and penalties are paid new york state_death_taxes in the amount of dollar_figure or such amount necessary to secure the maximum credit allowable will be allowed as a credit to the extent such taxes are paid petitioner shall produce the documentation necessary to substantiate the expenses referred to in paragraph b on or before date a decision document in the above-entitled case shall be filed on or before date upon mutual agreement of the parties the court extended the last day by which the decision document had to be filed to date discussion respondent moves the court to enter a decision based on her decision document lodged with the court the lodged document reflects the terms of the stipulation taking into account only those administration_expenses that executor had substantiated as of the date of respondent’s motion herein executor's principal objection to respondent’s proposed decision is that in computing the estate_tax deficiency owed by the estate the proposed decision fails to allow deductions for expenses that have not yet been incurred executor asks the court to defer entry of decision for up to years so that decedent’s estate may benefit from all of the deductions to which the estate allegedly is entitled executor alleges that decedent’s estate will incur the length of the requested deferral appears to be based on a letter that petitioner’s counsel received from a valuation company in new york new york in relevant part the author of the letter states in my view the estate of louise nevelson is in a unique position to realize within a period of three to five years very substantial economic rewards from its extraordinary collection of work by this major artist it has the ability to bring to market works by continued additional administration_expenses such as executor’s commissions legal fees accounting fees bookkeeping fees and expenses relating to sales of art necessary to raise cash for the payment of taxes and other art-related expenses executor alleges that he cannot currently pay decedent’s gift_taxes because the estate is short on cash and the estate will have to consummate a substantial transaction in order to pay decedent’s gift_taxes executor alleges that he cannot sell the estate’s assets in the near future because he will receive less than fair value executor relies primarily on 81_tc_246 supplemented by 81_tc_949 in support of his motion executor also asserts that the court will be minimally inconvenienced by holding the record open for the requested period of time we disagree with executor’s arguments and we find his reliance misplaced first estate of bailly is clearly distinguishable on its facts in that case the commissioner had no objection to a deferral of the decision whereas here the continued the artist in a variety of price levels and it is in the enviable position of being capable of presenting for sale to experienced collectors and museums examples of the most highly recognizable and prized sculptures of her career as well as more modestly valued works that are attractive to beginning collectors and smaller museums executor also claims that decedent’s federal gift_taxes remain unpaid because he has yet to receive a bill from the internal_revenue_service we give this argument little regard deferral sought by the executor is directly contrary to the terms of the parties' stipulation subsequent to that case congress provided an alternative for relief in similar cases see sec_7481 rule executor agreed with respondent to settle the case according to the terms of that stipulation two of these terms are that petitioner shall produce the documentation necessary to substantiate the additional administration_expenses referred to in paragraph b on or before date and a decision document in the above-entitled case shall be filed on or before date in entering into these terms as well as the stipulation in general both executor and respondent agreed to concede some rights which each might have asserted against the other see 26_tc_171 the stipulation like a contract binds both parties to the terms thereof 87_tc_1451 and must be enforced by this court unless justice requires that we do otherwise see 85_tc_359 69_tc_694 saigh v commissioner supra under the facts at hand justice does not require that we do otherwise the stipulation voluntarily entered in to as a settlement of this lawsuit must be given binding effect the parties struck a bargain in the stipulation and executor must live with the benefits and burdens of it accordingly we will grant respondent’s motion for entry of decision based on her proposed decision we have considered all arguments made by executor for a contrary result to the extent that we have not discussed any of his arguments we have found them to be without merit to reflect the foregoing an appropriate order and decision will be entered
